DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered. Claims 17-34 are pending and are examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 33 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Seattle Genetics, Inc. (ADCETRISTM (brentuximab vedotin) for Injection, package insert, August 2011, 15 pages, accessed from the U.S. Food and Drug Administration website at 
Seattle Genetics teaches a 50 mg single-use vial comprising ADCETRISTM (brentuximab vedotin a CD-30-directed antibody-drug conjugate), thereby reading on a composition comprising a dose of brentuximab vedotin. The reference further teaches that ADCETRISTM is useful for treating patients with Hodgkin lymphoma, which is a hematological or lymphoid cancer (see especially page 1, “DOSAGE FORMS AND STRENGTHS” and INDICATIONS AND USAGE”).
Claim 33 also recites that the brentuximab vedotin is “at a body surface-area adjusted dose effective for treating a hematological or lymphoid cancer in a non-adult human subject”. Although this limits the claim to amounts effective for treating a hematological or lymphoid cancer in a non-adult human subject, the claim is not limited to any particular non-adult human subject of any particular body surface area.
According to the specification, a "non-adult human" subject may be any age “less than 18 years old” [0024], thus encompassing a broad range of subjects and hypothetical body surface areas. The instant specification also broadly defines a “body surface-area adjusted dose” at [0019]: A "body surface area-adjusted dose", sometimes abbreviated "BSA-adjusted dose", such as a non-adult (or pediatric) BSA-adjusted dose, is a drug dose, typically expressed as mg/m2, adjusted to the approximate surface area of a subject, e.g., relative to a standard reference adult dose…

The instant application suggests body surface-area adjusted doses of 32-78 mg/m2 ([0005], claim 21).
Shi et al. provides evidence for “the typical BSA of 1.071 m2” for a population of juvenile patients (page 406, section 2.6.2).
Doses of 32-78 mg/m2, when multiplied by this typical BSA of 1.071 m2, equate to 34-84 mg for a juvenile patient of typical BSA of 1.071 m2.
Thus, the 50 mg dose of Seattle Genetics reads on the claimed dose, insofar as the amount is numerically indistinguishable from amounts which might be chosen based on body surface area, and which are effective for treating a hematological or lymphoid cancer in a non-adult human subject.
The above calculation is intended as an exemplary illustration of dose amounts falling within the scope of the claim 33 (the actual scope of the claim is potentially larger, as it is not limited to a patient of typical body surface area nor to any particular manner of adjustment/calculation).
For all of these reasons, the composition of Seattle Genetics comprising 50 mg brentuximab vedotin anticipates the claim, as it is physically indistinguishable from the claimed composition in both chemical composition and dose amount.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-28 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Locatelli et al. (cited in the previous Office actions) in view of Data table of weight-for-age charts  (from CDC -available 08/01/2001), Furqan et al. (Surface are in children: a simple formula. Indian pediatrics. 46, 1085-1087, 2009) and in further view of Pinkel D. (The used of Body surface area as a criterion of drug dosage in cancer chemotherapy. Cancer Res., 18, 853-856, 1958). 
The claims are drawn to a method of treating a hematological or lymphoid cancer expressing CD30 in a non-adult human subject, comprising administering to the subject a body surface area-adjusted dose of brentuximab vedotin. The cancer may be Hodgkin lymphoma (which can be either relapsed or refractory), systemic anaplastic large cell 
The reference disclosed that Brentuximab vedotin is a CD30-targeted antibody conjugated by a protease-cleavable linker to a microtubule-disrupting agent, monomethyl auristatin E. Pivotal phase 2 studies reported the efficacy and manageable toxicities of the drug, leading to its approval by the US FDA for use in adult patients with R/R HL and R/R sALCL in 2011. Data for brentuximab vedotin in children with these lymphomas are currently limited but promising. The ongoing phase 1/2 prospective, open-label, multicenter study is the first clinical trial of brentuximab vedotin conducted exclusively in pediatric patients with R/R HL or R/R sALCL (NCT01492088). The phase 1 portion established the recommended phase 2 dose (RP2D) of brentuximab vedotin in pediatric patients with R/R HL or R/R sALCL as 1.8 mg/kg every 3 weeks (Q3wk), and complete response (CR) and partial response (PR) were reported in 88% of patients at the RP2D. The phase 2 portion aimed to enroll 15 response-evaluable HL patients at the RP2D, including those R/R HL patients treated at the RP2D in phase 1. Patients with R/R HL aged 5 to<18 years, with measurable disease, who were in their second or later relapse, had failed chemotherapy, and were ineligible for, refused, or previously received stem cell transplant, received brentuximab vedotin 1.8 mg/kg by IV infusion Q3wk for up to 16 cycles until progression or unacceptable toxicity. Adverse events (AEs) were graded per NCI-CTCAE v4.03. 16 patients with R/R HL received at least 1 dose of brentuximab vedotin at the RP2D; median age was 15 years (range, 8-18); 56% were male; Ann Arbor 
The reference does not administer the treatment on a basis of drug weight/body surface area.
Furquan et al. (abstract) used a simplified weight based Body surface area formula to calculate the BSA in pediatric patients. The formula is based on the study of 363 children between 5 days to 18 years, weight ranged from 1.2kg to 98 kg and height ranged from 38 cm to 178 cm. There was an excellent correlation (r2=0.991) between Mosteller formula and the new formula (P<0.001). The formula is: 
BSA (m2) = (4xWkg +7)/ (90+Wkg) 
The CDC weight for age tables, for a 5 years old the weight in the 3rd percentile is ~15kg and, at the other end, for a 17 years old boy at the 90th percentile is ~82kg.
2 and 1.94m2 respectively. That would mean that the dosage of 1.8 mg/kg of Locatelli et al. would correspond to BSA based dosage of 39mg/m2-76mg/m2 which corresponds to the interval claimed instantly.
While the study used 1.8 mg/kg, the reference does not use a body surface area adjusted dose. Nevertheless it was customary and within the knowledge in the art to offer drug treatments based on the body surface area and the formula calculating the conversion where known in the art (see supra). Also, another evidentiary reference of the state of the art in this respect is Shi et al. (Pediatric dosing and body size in
 biotherapeutics. Pharmaceutics, 2, 289-418, 2010) which compares pediatric and adult pharmacokinetic parameters based on the formulas existent in the art. It was long known in the art that, for pediatric use, the dosages are better suited when expressed in weight of drug/body surface area. Thus, Pinkel et al. stated that, in clinical medicine it has been found practical to use body surface area to gauge the needs of patients for parenteral fluids and electrolytes. Thus, the normal water requirement of the young infant demanding approximately 100 ml/kg of water for daily maintenance and the adult needing only 50 ml/kg daily are both met by administration of approximately 2 l of water/ m2 of body surface daily. The caloric requirements of infants and children, which generally are progressively lower in relation to body weight with increasing age, are almost identical for all ages and weights when related to body surface area (introduction). The author also stated that it is the policy of the Pediatric Service to use body surface area as the criterion for dosage of certain anti-cancer chemotherapeutic agents as well as for all other drugs and parenteral fluids. 
2 to 76mg/m2, as claimed in the instant Application. Applicant would have just uses well-known methods and conversions known in the art to treat with Brentuximab vedotin in non-adult humans. A person of ordinary skill in the art is always motivated to pursue the known options within her or his technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
On page 7 of the remarks Applicant argues that: “It is known in the art that BV has a molecular weight of about 153,000 daltons. While this teaching in Guidance for Industry is in the context of dose scaling between species (e.g., when determining a human equivalent dose for a first-in-human clinical trial), a skilled artisan reading Guidance for Industry, would have understood that for therapeutics such as BV (a protein therapeutic with a Mr> 100,000 daltons), the initial determination and any optimization of the dose should be based on body weight (i.e., mg/kg), and that body surface area-adjusted dose is generally not recommended.” 
The arguments were carefully considered but not found persuasive because there are studies showing that, for instance, Cetuximab (MW=152,000 daltons) is administered I.V. at a dosage of 150-250 mg/m2 (ERBITUX (cetuximab) - Accessdata.fda.gov)
.

Claim 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Locatelli et al. (cited previously) in view of Data table of weight-for-age charts  (from CDC -available 08/01/2001), Furqan et al. (Surface are in children: a simple formula. Indian pediatrics. 46, 1085-1087, 2009), Pinkel D. (The use of Body surface area as a criterion of drug dosage in cancer chemotherapy. Cancer Res., 18, 853-856, 1958) and in further view of in view of Tacyildiz et al. (cited by Applicant).
The claims add the limitations that the subject is on concurrent chemotherapy that comprises adriamycin-vinblastine-dacarbazine (AVD), doxorubicin-cyclophosphamideprednisone (CHP), an immunotherapy, a hematopoietic stem cell transplant therapy, or a radio therapy.
The teachings of Locatelli et al.  Furqan et al. and Pinkel D were presented supra and they were silent about concurrent chemotherapy.
Tacyildiz et al. disclosed the pediatric use of the Brentuximab vedotin (BV) (1,8 mg/kg-every 3 weeks; 2- 8 courses) - AVD (Doxorubicin, Vinblastin, Dacarbazin; 2- 6 courses) combination treatment on six pediatric HL patients that have been treated for 
BV is an effective targeted therapy especially when combined with AVD for refractory or relapsed pediatric HL patients who planned to receive ASCT.
It would have been obvious for a person of ordinary skill in the art at the time that the invention was made to have combine the teachings of Locatelli et al., Furqan et al. and Pinkel D with the teachings of Tacyildiz et al. and effectively treat pediatric HL patients with Brentuximab vedotin (BV) - AVD protocol with a reasonable expectation of success because a skilled artisan would have applied known methods existent in then art. A person of ordinary skill in the art is always motivated to pursue the known options within her or his technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/           Primary Examiner, Art Unit 1647